Citation Nr: 0420470	
Decision Date: 07/28/04    Archive Date: 08/04/04	

DOCKET NO.  03-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied an increased rating for otitis media of 
the left ear, and denied service connection for hearing loss 
and residuals of acute pharyngitis.  The veteran was notified 
of this decision by letter dated August 16, 2002.  The 
veteran filed a notice of disagreement "in regard to my 
[service connection] claim."  In May 2003 the Regional 
Office issued a rating decision granting service connection 
for tinnitus, and denying an increased rating for otitis 
media.  Later that month the RO issued a Statement of the 
Case (SOC) on the issues of service connection for hearing 
loss and acute pharyngitis.  In May 2003 the veteran 
submitted a statement disagreeing with the denial of service 
connection for hearing loss.  He submitted a substantive 
appeal on VA Form 9 in June 2003, specifically limiting his 
appeal to the issue of service connection for hearing loss.  
During an August 26, 2003 hearing, the issues were reported 
as service connection for hearing loss, service connection 
for loss of voice and hoarseness, and increased rating for 
otitis media.  In November 2003 the RO issued a Supplemental 
Statement of the Case (SSOC) on the issues of service 
connection for hearing loss, service connection for loss of 
voice and hoarseness also claimed as residuals of acute 
pharyngitis, and an increased rating for otitis media.  The 
cover letter for the SSOC advised the veteran that the 
enclosed SSOC contained changes or additions to the original 
SOC, and that if it contained an issue that was not included 
in his substantive appeal he must respond within 60 days to 
perfect his appeal.

Based upon a review of the veteran's file, it would appear 
that he has failed to perfect his appeal as to the issues of 
service connection for pharyngitis, and an increased 
evaluation for left otitis media.  Accordingly, the sole 
issue remaining for appellate review is that listed on the 
title page of this decision.


FINDING OF FACT

Chronic defective hearing is not shown to have been present 
in service, or for many years thereafter.


CONCLUSION OF LAW

Chronic defective hearing was not incurred in or aggravated 
by active military service, nor may a sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of March 2002, five 
months prior to the initial AOJ decision in August 2002.  
Specifically, in a letter of March 2002, the veteran was 
provided with the opportunity to submit evidence, notified of 
what evidence was required to substantiate his claims, 
provided notice of who was responsible for securing the 
evidence, and advised to submit any information or evidence 
in his possession.  The veteran was also provided with an SOC 
in May 2003, as well as an SSOC in November 2003, which 
apprised him of pertinent regulations and VA actions in his 
case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Hearing Officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  In that regard, the 
veteran offered testimony in support of his claim at a 
hearing before a Hearing Officer in August 2003.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficulty to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of defective 
hearing.  On service separation examination in September 
1963, the veteran's ears were within normal limits.  
Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
250
500
1000
2000
4000
8000
RIGHT
5 (20)
5 (20)
5 (15)
5 (15)
5 (10)
5 (15)
LEFT
5 (20)
5 (20)
5 (15)
5 (15)
5 (10)
5 (15)

[The figures in parentheses represent ISO (ANSI) units, and 
are provided for data comparison purposes.] 

At the time of the veteran's service separation examination, 
no pertinent diagnosis was noted.

A VA general medical examination conducted in July 1964 was 
negative for evidence of defective hearing.

During the course of private outpatient treatment in 
September 1998, the veteran indicated that he could not hear 
out of his right ear.  Also noted was the presence of "slight 
pain."

A private audiometric examination conducted in February 2002 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
250
500
1000
2000
3000
4000
6000
8000
RIGHT
30
20
10
20
25
30
55
65
LEFT
25
20
10
15
20
30
50
60

Speech recognition ability was 92 percent in the veteran's 
right ear, and 100 percent in his left ear.

At the time of private outpatient treatment in April 2002, 
the veteran complained of hearing loss, though with no 
dizziness, or any loss of equilibrium.

On private outpatient treatment in May 2002, the veteran 
complained of decreased hearing while in the Armed Forces.  
The veteran requested an audiometric evaluation, stating that 
he might qualify for "veteran's compensation."

On VA audiometric examination for compensation purposes in 
March 2003, the veteran complained of bilateral hearing loss.  
When further questioned, the veteran denied occupational and 
recreational noise exposure, instead attributing his ear 
difficulties to his military service.  According to the 
veteran, while in the United States Army, he had served in 
Vietnam as a rifleman with a mortar platoon.  Reportedly, 
while in service, the veteran had been exposed to "a high 
level of weaponry noise" without hearing protection.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
15
20
30
LEFT
15
10
20
25
25

Speech recognition testing utilizing the Maryland CNC word 
list revealed a score of 96 percent for both the right and 
left ears.  The pertinent diagnosis was bilateral hearing 
sensitivity within normal limits through 3000 Hertz, 
gradually sloping to a mild to moderately severe high 
frequency sensorineural hearing loss.

Noted at the time of examination was that the veteran's 
claims folder was available, and had been reviewed.  That 
review showed that the veteran's service entrance/induction 
and separation audiometric examinations had revealed hearing 
sensitivity within normal limits bilaterally.  Given the 
veteran's complaint of hearing loss, it was considered "not" 
at least as likely as not that his hearing loss was related 
to military service.

On VA ear, nose and throat examination in April 2003, the 
veteran complained of difficulty hearing.  Physical 
examination revealed normal auricles, normal ear canals, and 
normal tympanic membranes bilaterally.  The external, middle, 
and inner ears were within normal limits, and there was no 
tenderness over the mastoids.  Nor was there any clinical 
evidence of active disease in the external, middle, or inner 
ear.  Audiometric examination was reported as showing a 
moderate right sensorineural hearing loss.

A private audiometric examination conducted in August 2003 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:

HERTZ
250
500
1000
2000
3000
4000
6000
8000
RIGHT
30
30
25
35
45
55
45
60
LEFT
30
20
20
30
40
60
40
60

Speech discrimination ability in the veteran's right ear was 
92 percent, with speech discrimination ability of 100 percent 
in the left ear.

During the course of an RO hearing in August 2003, the 
veteran offered testimony regarding the nature and etiology 
of his claimed hearing loss.

On VA audiometric examination for compensation purposes in 
October 2003, the veteran gave a history of bilateral hearing 
difficulty for the past few years.  Reportedly, the veteran's 
primary difficulty consisted of an inability to understand 
speech clearly, in particular, in background noise.  When 
further questioned, the veteran gave a history of noise 
exposure while a rifleman in a mortar platoon.  According to 
the veteran, at that time, he was exposed to loud noise on a 
daily basis.  The veteran denied occupational or recreational 
noise exposure since the time of his discharge from service, 
and similarly denied any family history of hearing loss.

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
15
25
35
40
LEFT
15
10
20
25
40

Speech recognition scores were 96 percent in both the right 
and left ears.  The clinical impression was of hearing 
thresholds in the right ear within normal limits to 2000 
Hertz, with a sloping mild to moderately severe sensorineural 
hearing loss between 3000 and 8000 Hertz.  In the left ear, 
hearing thresholds were within normal limits to 3000 Hertz, 
with a mild to moderately severe sensorineural hearing loss 
between 4000 and 8000 Hertz.


Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC tests are less than 94 
percent.  38 C.F.R. § 3.385 (2003).

In the case at hand, service medical records fail to document 
the presence of chronic defective hearing.  At the time of 
the veteran's service separation examination in September 
1963, his hearing was within normal limits, and no pertinent 
diagnosis was noted.  While in August 1998, the veteran was 
heard to complain of an inability to hear out of his right 
ear, the earliest clinical indication of the presence of 
chronic defective hearing is revealed by a private 
audiometric examination dated in February 2002, almost 40 
years following the veteran's discharge from service.  While 
at the time of that examination, there was present a "hearing 
loss disability" as defined by the provisions of 38 C.F.R. 
§ 3.385 (2003), on subsequent VA audiometric examination in 
March 2003, that "disability" was no longer present.

The Board acknowledges that, as of the time of a recent VA 
audiometric examination in October 2003, the veteran 
exhibited a bilateral "hearing loss disability" as defined by 
applicable law and regulation.  See 38 C.F.R. § 3.385 (2003).  
However, based on a review of the evidence of record, there 
is no competent medical opinion indicating that the hearing 
loss in question had its origin during the veteran's period 
of active military service.  Under the circumstances, the 
veteran's claim for service connection for chronic hearing 
loss must be denied.


ORDER

Service connection for bilateral defective hearing is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



